Citation Nr: 1823037	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  05-00 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as chloracne, to include as due to herbicide exposure.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disability.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD).  

4.  Whether new and material evidence has been received to reopen the claim of service connection for organic brain syndrome, ruptured arteriovenous (AV) malformation.  

5.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), claimed as anxiety and depression.  

6.  Entitlement to service connection for a heart disorder.  

7.  Entitlement to service connection for prostate cancer.  

8.  Entitlement to service connection for diabetes mellitus.  

9.  Entitlement to service connection for erectile dysfunction.  

10.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

11.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

12.  Entitlement to an initial compensable evaluation for status post laceration scar on the right index finger.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2003 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2011, the Veteran testified before the undersigned acting Veterans Law Judge; a transcript of the hearing is of record.

In March 2013, the Board denied service connection for a skin disorder, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2014 Joint Motion for Remand (JMR), the Court vacated the March 2013 Board decision and remanded the matter for compliance with the terms of the JMR.

In April 2014, the Board remanded the claim for further development consistent with the JMR. 

The Board also remanded the issues of whether new and material evidence has been received to reopen the claims of service connection for fungus of the feet and dyshidrotic eczema of the hands.  However, these issues are considered part and parcel of the current claim on appeal for service connection for a skin disorder, which was reopened in the prior April 2012 Board remand.  As such, for clarification purposes, these matters are no longer listed as separate issues, but rather are encompassed in the current claim for service connection for a skin disorder decided herein.  

With regard to the remaining issues on appeal, in the April 2014 remand, the Board noted that the Veteran had filed a valid notice of disagreement in August 2013 in response to an April 2013 rating decision, and directed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a statement of the case.  As will be explained, the AOJ has yet to comply with the April 2014 remand directives, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issue of entitlement to service connection for a skin disorder is addressed in the decision below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence of record is in relative equipoise as to whether his onychomycosis of the feet, dyshidrotic eczema, and acne vulgaris had there onset during, or are otherwise related to, his military service.


CONCLUSION OF LAW

The criteria for service connection for onychomycosis of the feet, dyshidrotic eczema, and acne vulgaris, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A presumption exists for veterans who served in Republic of Vietnam during the Vietnam era where certain diseases associated with exposure to herbicidal agents used in support of military operations in the Republic of Vietnam will be considered to have been incurred in service.  38 U.S.C. § 1116 (2014); 38 C.F.R. § 3.307(a)(6) (2017).  Specifically, presumptive service connection is warranted for certain diseases, including chloracne or other acne form disease consistent with chloracne, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2017).  For chloracne or other acneform disease consistent with chloracne, the disease must be manifest to a degree of 10 percent or more within a year after the last date of exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

Nevertheless, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran claims entitlement to service connection for a skin disorder as a direct result of his military service, to include his exposure to herbicide agents while serving in the Republic of Vietnam.  Specifically, he contends that he was treated for chronic skin problems "all over" his body, including his head, face, ears, back, groin and feet while in Vietnam, and that he has had chronic skin problems ever since.  The Veteran testified that his skin disorder was diagnosed as "laterite palsy" when he was in Southeast Asia, and that he sought medical attention from various private doctors after service, but did not with seek treatment from VA until 1986.  See May 2011 Hearing Transcript, pp. 3-4.  

Pertinent evidence of record includes the Veteran's service treatment records, VA treatment records, an April 2012 VA examination report, and a November 2017 VHA opinion.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The discussion and analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

In a June 1966 Report of Medical History, the Veteran reported a history of boils and furuncles.  Physical examination of the skin at that time was normal.  In March 1968, the Veteran was treated with Tinactin for fungus of the feet.  In a June 1968 Report of Medical History, he specifically denied any skin problems, but he did report foot problems.  The Veteran's head, face, neck, scalp, feet and skin were normal on his discharge examination.

On a VA Agent Orange dermatology examination in November 1986, the Veteran reported a 20 year history of blisters and scaling on his hands, and said that it started when he got back from the service.  The Veteran reported that he was a self-employed air conditioning mechanic, and had been a carpenter in service.  On examination, there were some vesicles on his fourth and fifth fingers, but no evidence of chloracne.  The diagnosis was dyshidrotic eczema of the fingers.  

On VA examination in July 1987, the Veteran reported that he had a rash on his hands since 1968, and that his symptoms waxed and waned over the years.  The diagnosis was dyshidrotic eczema of the hands.  When treated by VA in June 1993, he reported that his skin problems began in 1967.  

In a letter received in April 1994, the Veteran reported that he first started having skin problems early on during his tour of duty in Southeast Asia.  He also reported that the skin problems on his feet, hands, ears, back, chest and legs had improved since he stopped working following his brain hemorrhage in 1978, but that he continued to have periodic flare-ups over the years.  

VA medical records showed that the Veteran was treated periodically for various maladies, including skin problems involving his hands, face, back and legs on numerous occasions from 1986 to the present.  The assessments included dyshidrotic eczema of the hands, comedonal acne, seborrheic dermatitis, intermittent folliculitis.  See November 2000 VA Outpatient Note.  

During a February 2005 VA examination, the Veteran reported that he started having skin problems on his hands and feet in service in 1967, and that he started getting warts between his legs and skin problems on his ears in 1969.  The diagnosis was dyshidrotic of the hands, but no etiological opinion was given.  

In April 2012, the Veteran underwent another VA examination.  He reported a forty year history of blackheads on his chest and back, recurrent rashes on his groin and buttock, generalized itchiness, and a painful and itchy hand rash.  On examination, there were pitted scars on his cheeks and forehead, and open comedones on the central chest and back.  There were no cutaneous abnormalities of the groin intergluteal cleft, and/or hands.  The Veteran was diagnosed with acne vulgaris and intertrigo, now resolved.  The examiner opined that the Veteran's current acne vulgaris was at least as likely as not caused by or a result of his military service.  However, no rationale was provided.  

A September 2012 VA examination noted the diagnosis of acne vulgaris, atopic dermatitis, pruritus, and onychomycosis of the toe nails.  However, the examiner found that the claimed condition was less likely than not incurred in or caused by service.  The examiner rationalized that the Veteran's skin disease or rash were not presumed due to Agent Orange exposure.  The examiner continued that the Veteran claimed the skin problem occurred during service and was treated in service; however, there was no evidence of a skin problem or complained of skin problems in service.  

However, in the JMR, the parties agreed that this examination with opinion was inadequate as the examiner did not specifically consider the one incident of in-service treatment for fungus of the feet.  Thus, in July 2016, the Veteran was afforded another VA examination with the same September 2012 examiner.  However, the examiner again failed to address the one incident of in-service treatment for fungus of the feet.  In turn, this examination was also inadequate.  

In August 2017, the Board sought a VHA opinion to address whether any of the Veteran's skin disorders were related to his military service, to include his exposure to herbicide agents.

In November 2017, the VHA opinion was received.  The opinion provider noted the diagnoses of dyshidrotic eczema, acne vulgaris, and a fungal infection of the feet, as well as other dermatological diagnoses.  With regard to the Veteran's diagnosed dyshidrotic eczema, the opinion provider opined that such was not related to his exposure to herbicide agents.  Nevertheless, the opinion provider concluded that his onychomycosis and dyshidrotic eczema were at least as likely as not related to his military service.  The opinion provider noted the Veteran's in-service treatment for a fungal infection in service, and stated that dyshidrotic eczema had been linked to contact irritants and allergens, dermophyte (fungal) and bacterial infections, hyperhidrosis, hot weather, high dietary intake of nickel or cobalt, and emotional stress, which the Veteran experienced during service.  The opinion provider noted that, at the very least, there was a history of exposure to a fungal infection in service.

With regard to the Veteran's acne, the opinion provider noted the November 1986 treatment record that indicates the presence of dyshidrotic eczema but no chloracne.  The opinion provider concluded that the Veteran's acne was unlikely to be related to exposure to herbicide agents, and was not chloracne.

After resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for onychomycosis, dyshidrotic eczema, and acne vulgaris is warranted.  However, the preponderance of the evidence is against the award for service connection for the other diagnoses of record.

With regard to the first element of service connection, the evidence of record reflects diagnoses of onychomycosis, dyshidrotic eczema, and acne vulgaris.  The November 2017 VHA opinion provider also noted a history of a carbuncle, epidermal cyst, seborrheic keratosis versus condyloma, seborrheic dermatitis, folliculitis, neurofibroma, and seborrheic keratosis.

With regard to the in-service element of service connection, exposure to herbicide agents is presumed given the Veteran's service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).   Moreover, as noted above, the Veteran's service treatment records confirm that he sought treatment for a fungal infection of the feet in March 1968.  Therefore, the remaining inquiry is whether there is nexus, or link, between his current skin disorders and his military service.

As the record does not show a diagnosis of chloracne, the Veteran's skin disorder is not presumed to be due to exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  While onychomycosis, dyshidrotic eczema, and acne vulgaris are not a listed presumptive disease under 38 C.F.R. § 3.309(e), the Veteran is not precluded from otherwise proving entitlement to service connection on a direct basis (i.e., with evidence of a nexus to such presumed herbicide exposure).  See Combee v. Brown, 5 Vet. App. 248 (1993).  

The Board finds that, at the very least, the evidence is in relative equipoise as to whether the currently-diagnosed onychomycosis, dyshidrotic eczema, and acne vulgaris is related to his military service.  However, the preponderance of the evidence is against a connection between service and the Veteran's other diagnosed disorders.  In this regard, the VHA opinion clearly found no relation with respect to any other skin disorder and the Veteran's service.  Moreover, in a February 2018 brief, the Veteran's representative specifically stated that he was entitled to service connection for eczema and acne, which are granted herein, but was silent with respect to any other skin disorders..  

Importantly, with regard to his onychomycosis and dyshidrotic eczema, the Board finds that the most probative evidence of record is the November 2017 VHA opinion as it reflects consideration of all pertinent evidence of record, to include the Veteran's lay statements, his service treatment records, and his post-service treatment records.  With regard to the Veteran's acne vulgaris, although no clear rationale was provided, the Board finds that most probative evidence of record is the April 2012 VA examination report and opinion as it reflects consideration of all pertinent evidence of record, to include the Veteran's lay statements.  Significantly, the Veteran has consistently reported skin symptoms since serving in Vietnam.  In sum, the April 2012 VA examination report and opinion and the November 2017 VHA opinion reflect consideration of all pertinent evidence concerning the Veteran's in-service symptoms and treatment, and the opinions provide clear conclusions with a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In conclusion, after careful review of the record and consideration of all lay and medical evidence of record, and after affording all benefit of any doubt to the Veteran, the Board finds that the criteria for service connection for onychomycosis of the feet, dyshidrotic eczema, and acne vulgaris, are met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for onychomycosis of the feet, dyshidrotic eczema, and acne vulgaris is granted.


REMAND

As noted in the Introduction, with regard to the remaining issues listed on the title page, following an April 2013 rating decision, the Veteran's attorney filed a valid notice of disagreement.

In the April 2014 remand, the Board directed the AOJ to issue a statement of the case regarding those issues, pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, to date, a statement of the case has not been issued.

The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, supra.  As such, further remand is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran and his attorney with a statement of the case concerning the issues of service connection for an acquired psychiatric disorder, claimed as anxiety and depression; a heart disorder; prostate cancer; diabetes mellitus; erectile dysfunction; peripheral neuropathy of the upper and lower extremities; and whether new and material evidence has been received to reopen the claims of service connection for residuals of rupture AV malformation and organic brain syndrome, a left knee disability, and PTSD; and entitlement to an initial compensable evaluation for laceration scar on the right index finger.  Advise them of the time period in which to perfect the appeal.  If, and only if, he submits a timely substantive appeal in response to the statement of the case should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


